IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-35,884-03


                       EX PARTE JAMES EARLY JACOBS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 241-1591-12-A IN THE 241ST DISTRICT COURT
                              FROM SMITH COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to possession of a controlled substance and was sentenced to

twenty-five years’ imprisonment as a habitual felon. Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07; TEX . R. APP . P. 73.4(b)(5).

       The trial court entered an order designating issues. However, the application forwarded to

this Court has no findings of fact and conclusions of law resolving the disputed issues. We remand

this application to the trial court to complete its evidentiary investigation and make findings of fact

and conclusions of law. The trial court shall also make findings regarding whether laches is

applicable. Carrio v. State, 992 S.W.2d 486 (Tex. Crim. App. 1999); Ex parte Perez, 398 S.W.3d
                                                                                                       2

206 (Tex. Crim. App. 2013).

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 16, 2022
Do not publish